Exhibit 10.38

HANSEN MEDICAL, INC.

November 26, 2008

David M. Shaw

Dear David:

This letter (the “Agreement”) confirms the agreement between you and Hansen
Medical, Inc. (the “Company”) regarding the termination of your employment with
the Company.

1. Termination Date. Your employment with the Company will terminate on
November 30, 2008 (the “Termination Date”).

2. Effective Date and Revocation. You have up to 21 days after you receive this
Agreement to review it. You are advised to consult an attorney of your own
choosing (at your own expense) before signing this Agreement. Furthermore, you
have up to seven days after you sign this Agreement to revoke it. If you wish to
revoke this Agreement after signing it, you may do so by delivering a letter of
revocation to me. If you do not revoke this Agreement, the eighth day after the
date you sign it will be the “Effective Date.” Because of the seven-day
revocation period, no part of this Agreement will become effective or
enforceable until the Effective Date.

3. Salary and Vacation Pay. On the Termination Date, the Company will pay you
all of your salary earned through the Termination Date, all of your accrued but
unused vacation time or PTO, and a bonus of 525,000 for your service over the
past year and an additional bonus of 525,000 pursuant to the Amendment of the
Side Letter dated November 26, 2008 (the “Amendment of the Side Letter”), in
each case less all applicable withholding taxes and other deductions. Pursuant
to the Retention Agreement, dated October 28, 2008, between you and the Company
(the “Retention Agreement”), you are entitled to certain severance benefits if
you sign this Agreement and it becomes effective pursuant to Section 2 above.
You acknowledge and agree that the only payments and benefits that you are
entitled to receive from the Company in the future are those specified in this
Agreement.

4. Severance Pay. Pursuant to Section 3 of the Retention Agreement, the Company
will make a lump sum severance payment to you of 5275,000, less all applicable
withholding taxes, on the Effective Date. This amount is equal to twelve
(12) months of your current base salary.

5. COBRA Premiums. You will receive information about your right to continue
your group health insuranee coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) after the Termination Date. In order to continue
your coverage, you must file the required election form. Pursuant to
Section 3(e)(iii) of the Retention Agreement, if this Agreement becomes
effective and you elect to continue group health



--------------------------------------------------------------------------------

David M. Shaw

November 26, 2008

Page 2

 

insurance coverage, then the Company will pay the monthly premium under COBRA
for yourself and your dependents until the earliest of (a) the end of the period
of 12 months following the month in which the Termination Date occurs, (b) the
expiration of your continuation coverage under COBRA or (e) the first day of
your eligibility to participate in a comparable group health plan maintained by
a subsequent employer. You agree to notify the Company immediately if clause
(c) becomes applicable. In addition, on the Effective Date, the Company will
make a lump sum payment to you of $1,485 as described in Section 3(c)(iii) of
the Retention Agreement.

6. Equity Awards. The Company has granted you the following equity awards:
(i) on December 3, 2007, options to purchase an aggregate of 275,000 shares of
the Company’s Common Stock (the “December Options”), (ii) on December 3, 2007,
restricted stock units covering 10,000 shares of the Company’s Common Stock (the
“December RSUs”), (iii) on May 6, 2008, options to purchase an aggregate of
150,000 shares of the Company’s Common Stock (the “May Options”) and (iv) on
May 6, 2008, restricted stock units covering 35,000 shares of the Company’s
Common Stock (the “May RSUs”). Pursuant to Section 3(c)(i) of the Retention
Agreement, if this Agreement becomes effective, you will become fully vested in
all of the shares subject to the December RSUs and the May RSUs. Pursuant to the
side letter, dated November 3, 2008, between you and the Company (the “Side
Letter”), you agreed to waive your rights to acceleration of the December
Options, and you acknowledge and agree that no shares subject to the December
Options will become vested, and, accordingly, those options will expire and be
cancelled on the Termination Date. Furthermore, pursuant to the Amendment to the
Side Letter, you agreed to waive your rights to acceleration of the 131,251
unvested shares subject to the May Options. Accordingly, the May Options will
expire with respect to the 131,251 unvested shares on the Termination Date, and
they will expire with respect to the 18,749 vested shares on the date three
months after the Termination Date. The December RSUs and May RSUs will be
settled after the Effective Date in accordance with the terms of the Restricted
Stock Unit Agreements applicable to those awards. The Stock Option Agreement,
dated May 6, 2008, between you and the Company, the Restricted Stock Unit
Agreement, dated December 3, 2007, between you and the Company and the
Restricted Stock Unit Agreement dated May 6, 2008, between you the Company will
remain in full force and effect, and you agree to remain bound by those
Agreements. You acknowledge and agree that you have no rights relating to the
Company’s stock other than those rights enumerated in this Section 6.

7. Release of All Claims. In consideration for receiving the severance benefits
described in Sections 4, 5 and 6 above, to the fullest extent permitted by law,
you waive, release and promise never to assert any claims or causes of action,
whether or not now known, against the Company or its predecessors, successors or
past or present subsidiaries, stockholders, directors, officers, employees,
consultants, attorneys, agents, assigns and employee benefit plans with respect
to any matter, including (without limitation) any matter related to your
employment with the Company or the termination of that employment, including
(without limitation) claims to attorneys’ fees or costs, claims of wrongful
discharge, constructive discharge, emotional distress, defamation, invasion of
privacy, fraud, breach of contract or breach of the covenant of good faith and
fair dealing and any claims of discrimination or harassment based on sex, age,



--------------------------------------------------------------------------------

David M. Shaw

November 26, 2008

Page 3

 

race, national origin, disability or any other basis under Title VII of the
Civil Rights Act of 1964, the California Fair Employment and Housing Act, the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act and all other laws and regulations relating to employment. However, this
release covers only those claims that arose prior to the execution of this
Agreement and only those claims that may be waived by applicable law. Execution
of this Agreement does not bar any claim that arises hereafter, including
(without limitation) a claim for breach of this Agreement. Execution of this
Agreement also does not bar any claim to indemnification under Section 2802 of
the California Labor Code.

8. Waiver. You expressly waive and release any and all rights and benefits under
Section 1542 of the California Civil Code (or any analogous law of any other
state), which reads as follows;

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

9. No Admission. Nothing contained in this Agreement will constitute or be
treated as an admission by you or the Company of liability, any wrongdoing or
any violation or law.

10. Other Agreements. At all times in the future, you and the Company will
remain bound by your Proprietary Information and Inventions Agreement, Indemnity
Agreement, Retention Agreement, the Side Letter and the Amendment to the Side
Letter, a copy of each of which is attached as Exhibit A, Exhibit B, Exhibit C,
Exhibit D, and Exhibit E. Except as expressly provided in this Agreement, this
Agreement renders null and void all prior agreements between you and the Company
and constitutes the entire agreement between you and the Company regarding the
subject matter of this Agreement. This Agreement may be modified only in a
written document signed by you and a duly authorized officer of the Company.

11. Company Property. Except as mutually agreed by letter dated November 26,
2008 between you and the Company, you represent that you have returned to the
Company all property that belongs to the Company, including (without limitation)
copies of documents that belong to the Company and files stored on your
computer(s) that contain information belonging to the Company.

12. Confidentiality of Agreement. You agree that you will not disclose to others
the existence or terms of this Agreement, except that you may disclose such
information to your spouse, attorney or tax adviser if such individuals agree
that they will not disclose to others the existence or terms of this Agreement.



--------------------------------------------------------------------------------

David M. Shaw

November 26, 2008

Page 4

 

13. No Disparagement. You agree that you will never make any negative or
disparaging statements (orally or in writing) about the Company or its
stockholders, directors, officers, employees, products, services or business
practices, except as required by law.

14. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.

15. Choice of Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of California (other than their
choice-of-law provisions).

16. Execution. This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute one
agreement. Execution of a facsimile copy will have the same force and effect as
execution of an original, and a facsimile signature will be deemed an original
and valid signature.



--------------------------------------------------------------------------------

David M. Shaw

November 26, 2008

Page 5

 

Please indicate your agreement with the above terms by signing below.

 

Very truly yours, HANSEN MEDICAL, INC. By:   /s/ GARY RESTANI   Gary C. Restani
  President & COO

I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

 

/s/ DAVID M. SHAW Signature of David M. Shaw

Dated: 11/26/08

Attachments

Exhibit A: Proprietary Information and Inventions Agreement

Exhibit B: Indemnity Agreement

Exhibit C: Retention Agreement

Exhibit D: Side Letter

Exhibit E: Amendment to Side Letter



--------------------------------------------------------------------------------

EXHIBIT D

SIDE LETTER



--------------------------------------------------------------------------------

[HANSEN MEDICAL LETTERHEAD]

By Hand Delivery

November 3, 2008

David M. Shaw

Senior Vice President, Business Development & General Counsel

Hansen Medical, Inc.

800 East Middlefield Road

Mountain View, CA 94043

Dear David:

As we have discussed, we agree that it would be best for your employment with
Hansen Medical, Inc. (“the Company”) to end on November 30, 2008 (“Date of
Termination”). As a result, the severance benefits under Section 3 of your
Retention Agreement dated October 28, 2008 will be triggered according to its
terms, except that the entire option to purchase 275,000 shares of the Company’s
Common Stock granted to you on December 3, 2007 at a strike price of $29.66 per
share shall be immediately cancelled on the Date of Termination without
acceleration of any vesting. All of the other terms of your Retention Agreement,
including without limitation, the Section 3(d) requirements for a Release shall
continue in full force and effect.

As we have also discussed, on the Date of Termination, you will be granted a
one-time performance bonus of $25,000 for your service over the past year.

We thank you for your service to Hansen Medical and wish you well in your future
endeavors. Please acknowledge your agreement with the modification of your
Retention Agreement as set forth in this letter by signing below and returning a
counter-signed copy of this letter to me.

 

Sincerely, /s/ GARY RESTANI Gary C. Restani President & Chief Operating Officer
Hansen Medical, Inc.

 

Accepted and Agreed:     /s/ DAVID M. SHAW     11/03/08 David M. Shaw     Date

 

Cc: Russell C. Hirsch, M.D., Ph.D., Chairman of the Board of Directors

  Frederic H. Moll, Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT E

AMENDMENT TO SIDE LETTER



--------------------------------------------------------------------------------

[HANSEN MEDICAL LETTERHEAD]

Amendment to the Side Letter

By Hand Delivery

November 26, 2008

David M. Shaw

Senior Vice President, Business Development & General Counsel

Hansen Medical, Inc.

800 East Middlefield Road

Mountain View, CA 94043

Dear David:

In connection with the termination of your employment with Hansen Medical, Inc.
(“the Company”)on November 30,2008(“Date of Termination”), and as a supplement
to our agreement of November 3, 2008, you have agreed that except for the
portion already vested to you, comprising 18,749 shares, the remaining unvested
portion of the option to purchase150,000 shares of the Company’s Common Stock
granted to you on May 6, 2008 at a strike price of $18.49 per share shall be
immediately cancelled on the Date of Termination without acceleration of any
vesting.

As we have also discussed, on the Date of Termination, you will be granted an
additional one-time bonus of $25,000 for your service over the past year. This
bonus shall be in addition to the $25,000 bonus referenced in our November 3,
2008 agreement.

We thank you for your service to Hansen Medical and wish you well in your future
endeavors. Please acknowledge your agreement with the modification of your
Retention Agreement as set forth in this letter by signing below and returning a
counter-signed copy of this letter to me.

 

Sincerely, Gary C. Restani President & Chief Executive Officer Hansen Medical,
Inc.

 

Accepted and Agreed:     /s/ DAVID M. SHAW     /s/ GARY RESTANI David M. Shaw  
  Date

 

Cc: Russell C. Hirsch, M.D., Ph.D., Chairman of the Board of Directors

  Frederic H. Moll, Chief Executive Officer



--------------------------------------------------------------------------------

November 26, 2008

Gary C. Restani

President & Chief Operating Officer

Hansen Medical, Inc.

800 E. Middlefield Road

Mountain View, CA 94043

Dear Gary:

As we have discussed, Hansen Medical, Inc. (the “Company”) agrees that upon my
termination from the Company on November 30, 2008, I may keep my computer laptop
equipment, blackberry and office chair.

Thank you very much for all your efforts on my behalf. I wish you and the
Company much future success.

 

Sincerely, /s/DAVID M. SHAW David M. Shaw

Agreed to:

 

/s/GARY RESTANI     11/26/08 Gary C. Restani     Date President & Chief
Operating Officer    